Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Attachment to Advisory Action
2.    Applicants’ arguments filed 2/17/2021 have been considered and have been entered. However, they are not persuasive. As there is no further amendments of the present sets of claims, and because the arguments are not persuasive as discussed in detail below, therefore, the last office action has been maintained. The claims have been entered. 

Response to arguments
3.	Applicants have primarily argued that
(i) there are other disclosures in Barrett-Reiss et al. which teaches away from using the infant fortifier therein in a dissolved solution (without) previously pasteurizing it” (on page 6 in Remarks last two lines)
(ii) Applicants also continued arguments saying that Barrett-Reis et al. specifically requires heat treating the solution prior to its addition, while applicants’ claims do not”.
In response to (i) and (ii), it is to be noted that the independent claims 4(c) and 26 (c) recites “dissolving solid active ingredients”. 

For claim 26 (c), even if it recites close ended transitional phrase “consisting of”, it is to be noted that step (c), recites “dissolving”. One of ordinary skill in the art would recognize that the method of dissolving depends on the type of ingredient to be dissolved, including whether or not the dissolving process would require heat.  As such the claimed ‘dissolving’ step itself requires that the solid active agents containing proteins and water soluble active agents be dissolved in water or in skimmed milk to provide a liquid phase. There is nothing in the claim or in step (c) that requires no heat be present at this step. The transition phrase consisting of used in claim 26 limits the claim to only the steps recited in the claim. The fact that the reference may require that heat be applied during dissolving does not add an additional step that would be precluded due to the transitional phrase “consisting of” as claim 26 does not specify “dissolving condition” e.g. do not specify dissolving at room temperature, or without heat applied. 

In addition, it is also to be noted that sterility is common and disclosed both by Siemensma et al. ([0047] e.g. microfiltration) and Barrett _Reiss et al. (e.g. pasteurization [0079], [0081]). Therefore, they are close related prior arts and belongs to the similar type of disclosed fortified milk product. Although, Barrett-Reiss et al. is used to (just) modify Siemensma et al. at the step of dissolving and mixing the components prior to microfiltration (of Siemensma et al.) (I.e. final sterile product formation) in order to have reasonably expected to get ‘nutritionally fortified milk’ product for the next step of sterilization by microfiltration which (MF step) and sterilization step is used from the disclosure by the primary prior art by Siemensma et al. as disclosed by of Siemensma et al. ([0047] e.g. microfiltration). The reason is MF provides concentrated sterile and minimally denatured (no heat) nutritionally fortified sterile product (in Siemensma et al. [0072], [0082], [0085]) to meet step (d) of claims 4, 26. Therefore, there is no need to consider sterilization step of secondary prior art by Barrett-Reiss et al. 
However, note that Barrett _Reiss et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of 
Therefore, rejection is maintained and claims have been entered. 


Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792       
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792